DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allow ability of claims 6-20 is withdrawn in view of the newly discovered reference(s) to Greenhalgh et al. (GB436286 A); Heitman (USP 1,954,314); and Mitchell et al.  (US 2018/0140155).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 6,9,10,13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenhalgh et al. disclose a manually propelled floor cleaning machine adapted to mop floors, the floor cleaning machine comprising: a wheeled carriage (a) assembly having a push handle (see figure 1); a mop assembly that includes an endless mop belt (i), moistened with a cleaning solution (page 1, lines 22-25), that can be driven through a cleaning circuit during which the underlying floor is mopped (page 1, lines 11-30), the mop assembly is configured to wring out the endless mop belt as it is driven through the cleaning circuit between rollers (h,k); and a filtration and recirculation system configured to moisten the endless mop belt (page 1, lines 71-88; page 3,29-32), collect and recirculate cleaning solution wrung from the endless mop belt by the mop assembly, and filter cleaning solution used to moisten the endless mop belt (page 1, lines 71-88; page 3,29-32): wherein the floor cleaning machine is configured so that rotation of at Claim 6
Greenhalgh et al. further disclose the mop assembly further comprises a pair of squeegee rollers (h,k) configured to wring out the endless mop belt (i); wherein the filtration and recirculation system comprises a recovery pan (b’) positioned to catch liquid wrung from the endless mop belt (i) by the squeegee rollers (h,k). Claim 9
Greenhaulgh et al. also disclose the filtration and recirculation system includes a sprinkler (s’) that is suspended over the endless mop belt (i), the sprinkler (s’) is configured to moisten the endless mop belt (i) with cleaning solution (page 3, lines 29-32). Claim 10
Also disclosed is a drive belt assembly configured to operably connect the at least one wheel of the wheeled carriage assembly to the endless mop belt (I; page 1, line 36-39). Claim 13 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6,8,9,12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (USP 5,933,900) in view of Heitman (USP 1,954,314).
Wang discloses a manually propelled floor cleaning machine as claimed with a wheeled carriage assembly with a push handle 114, an endless belt 28 wetted with a cleaning solution and wringer rolls 78 and 79 wherein rotation of the wheel 26 drives the endless mop belt.  Wang fails to disclose a filtration and recirculation system with a filter to clean the recycled cleaning fluid.  Heitman discloses an endless belt moping machine in which the liquid wrung from the mop belt is filtered via the filter 42, the filtered fluid captured in a recovery pan 43 before being recycled to the tank 29 to moisten the mop.  It would have been obvious to one of ordinary skill in the art to provide the cleaning machine of Wang with a filter to clean the recycled cleaning fluid before it is returned to the tank to rewet the mop belt in view of Heitman to improve the cleaning of the floor and to lengthen the useful time the machine can be used on the floor before having to replace the dirty cleaning liquid. Claims 6, 9
The push handle 114 of the wheeled carriage assembly is configured to fold
over, thereby allowing the floor cleaning machine 10 to rest on a backside thereof
(abstract, fig.1). Claim 8


of front casters 36, 58, the rear wheel assembly 26 and the front casters 36, 58 are capable of bearing and carrying the weight of the floor cleaning machine 10, the front casters 36, 58 are also capable of directionally swiveling. Claim 12
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Heitman, as applied to claim 6, and further in view of RIANCHO (US2016/0015235).
Wang discloses that the mop is made from carpet fibers and is silent as to the type of fiber. RIANCHO discloses a hard floor cleaning fabric comprised of microfibers in a loop configuration (para. 001-007). Accordingly, it would have been obvious to one skilled in the art to select a microfiber in loop form for the mop in Wang, in view of the disclosure that such fibers are used for cleaning floors.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Greenhalgh et al. (GB436286 A), as applied to claim 6, and further in view of Mitchell et al.  (US 2018/0140155).
Greenhaulgh et al. disclose the filtration and recirculation system includes: a cleaning solution tank (b) configured to contain cleaning solution; one or more filter elements (f) configured to filter cleaning solution circulating through the filtration and recirculation system; a sprinkler (s’) positioned and configured to moisten the endless mop belt (i) with cleaning solution; and a recovery pan (b’) positioned to catch liquid wrung from the endless mop belt (i) by the mop assembly (h, k).
Greenhaulgh et al. discloses a pump (q) for moving cleaning fluid to sprinkler (s’) which wets the mop (i), but uses gravity to move the collected fluid from the pan (p’) to the filter (f). Mitchel et al. disclose a floor cleaner which uses an endless belt 3 wetted Claim 11 
Claims 14,16,17,19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (USP 5,933,900) in view of Heitman (USP 1,954,314).
Wang discloses a manually propelled floor cleaning machine as claimed with a wheeled carriage assembly with a push handle 114, an endless belt 28 wetted with a cleaning solution and wringer rolls 78 and 79 wherein rotation of the wheel 26 drives the endless mop belt. The wheeled carriage assembly is configured to be height adjustable and thereby facilitate selectively placing the endless mop belt into contact with the underlying floor (see “Summary” section).  Wang fails to disclose a filtration and recirculation system with a filter to clean the recycled cleaning fluid.  Heitman discloses an endless belt moping machine in which the liquid wrung from the mop belt by squeegee rollers 40,41,42 is filtered via the filter 42, the filtered fluid captured in a recovery pan 43 before being recycled to the tank 29 to moisten the mop.  It would have been obvious to one of ordinary skill in the art to provide the cleaning machine of Wang with a filter to clean the recycled cleaning fluid before it is returned to the tank to rewet the mop belt in view of Heitman to improve the cleaning of the floor and to lengthen the useful time the machine can be used on the floor before having to replace the dirty cleaning liquid. Claims 14, 17

over thereby allowing the floor cleaning machine 10 to rest on a backside thereof
(abstract, fig.1). Claim 16
The wheeled carriage assembly comprises a rear wheel assembly 26 and a pair
of front casters 36, 58, the rear wheel assembly 26 and the front casters 36, 58 are capable of bearing and carrying the weight of the floor cleaning machine 10, the front casters 36, 58 are also capable of directionally swiveling. Claim 19
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Heitman, as applied to claim 14, and further in view of RIANCHO (US2016/0015235).
Wang discloses that the mop is made from carpet fibers and is silent as to the type of fiber. RIANCHO discloses a hard floor cleaning fabric comprised of microfibers in a loop configuration (para. 001-007). Accordingly, it would have been obvious to one skilled in the art to select a microfiber in loop form for the mop in Wang, in view of the disclosure that such fibers are used for cleaning floors.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang and Heitman, as applied to claim 14, and further in view of Labiga et al. (USP 1,522,133).
Wang uses a drive wheel 76 which is connected to carriage wheel 26 through gears to rotate the endless mop as the wheel 26 is rotated by the user. Labiga et al. discloses a floor mopping machine which uses a drive belt 38 assembly connected to carriage wheel 3 which uses rotation of the carriage wheel 3 to rotate belt to rotate wheel 26 to rotate endless mop 24. Accordingly, it would have been obvious to one skilled in the art to replace the gears with a belt connected to drive wheel 76 and Claim 20
Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (USP 5,933,900) in view of Mitchell et al.  (US 2018/0140155).
Wang discloses a manually propelled floor cleaning machine as claimed with a wheeled carriage assembly with a push handle 114, an endless belt 28 wetted with a cleaning solution and wringer rolls 78 and 79 wherein rotation of the wheel 26 drives the endless mop belt. The wheeled carriage assembly is configured to be height adjustable and thereby facilitate selectively placing the endless mop belt into contact with the underlying floor (see “Summary” section).  Wang fails to disclose a filtration and recirculation system with a filter to clean the recycled cleaning fluid nor a sprinkler positioned above the endless mop to wet the mop. Mitchell et al. disclose a floor moping machine having a vacuum 12 which sucks of the dirty fluid from the used portion of the mop 3 and pumps the dirty fluid through a filter 13 before returning the fluid to tank 10. The fluid in tank 10 is pumped to spray nozzles 9 positioned above the belt in order to wet the belt with cleaning fluid. It would have been obvious to one of ordinary skill in the art to replace the wetting roller 84 in Wang with the filtration, recirculation and dispensing system in Mitchell et al. in order to reuse the cleaning fluid and therefore reduce cost of cleaning, as taught in Mitchell et al. Claims 14, 18

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276. The examiner can normally be reached M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Redding/           Primary Examiner, Art Unit 3723